Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 04/01/2021.  
Status of Claims
Claims 1, 4, 6-10, 13, 14, 23 have been amended by Applicant.
Claims 5, 11-12, 15-20, 27-36 have been canceled by Applicant.
Claims 1-4, 6-10, 13, 14, 21-26 are currently pending and have been rejected as follows.   
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.
IDS
The information disclosure statement filed on 04/01/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
Response to Amendments / Arguments
Applicant’s 04/01/2021 amendment necessitated new grounds of rejection in this action.
I. Response to 101 Arguments
Step 2A (independent Claims 1, 8): Remarks 04/01/2021 p.11 last ¶ to p.12 ¶1 argues that the claims recite generation and use of a subject matter tag which, in the context of polling, is a form of metadata that enables a computer processor to determine whether a poll should be presented to a particular user via a communications network.
     Examiner fully considered the argument, respectfully disagrees finding it unpersuasive reincorporating herein all his findings and rationales at Final Act 10/01/2020 p.4.
     Examiner reads the term “tag” in light of Original Spec. mid-¶ [0017]: “Tags assist the application to sort polls by subject matter and facilitate searches by voters to identify polls that are relevant to their interests”. Original Specification mid-¶ [0018] is broad enough to Window 506 displays subject matter tags to be associated with the poll. Subject matter tags may have been entered by the pollster during creation of the poll”. Thus, Examiner reasons that if tags use would not be equivalent to use of a physical aid (i.e. bookmark, post-it, label akin to pen and paper) characteristic of the abstract idea itself (Step 2A prong one at MPEP 2106.04III. B), they would certainly be an additional element that would merely apply the abstract idea [Step 2A prong two - MPEP 2106.05(f) cited at Non-Final Act 02/27/2020 p.6-p.7 ¶1], or would link the abstract “organizing”, “generating” and “presenting” of the “poll” to a field of use or technological environment [per Step 2A prong two - MPEP 2106.05(h)1], or would constitute extra-solution activities [Step 2A prong two at MPEP 2106.05(g)2]. 
	With regard to the latter, MPEP 2106.05(g) states that limiting to a particular data source or a particular type of data (i.e. tags) could be considered to be both insignificant extra-solution activity and field of use limitation, citing among others “Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”, “Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755”, “Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data)”.  
	Thus considerations of the tags extend into Step 2A prong two and Step 2B as 
also tested at Final Act 10/01/2020 p.5-p.11 ¶2 and reincorporated herein.
Step 2B (independent Claims 1, 8):  Remarks 04/01/2021 p.12 ¶2 argues that the prior art applied under 35 USC 103 is overcome for the prior art reasons provided below and thus is improper to conclude that all principles recited in claims 1,8 were conventional. 
	Examiner fully considered Applicant argument, respectfully disagrees redirecting Applicant to MPEP 2106.05 I which states that: “The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)”.
	Accordingly Examiner submits that the claims still recite, describe or set forth the abstract exception (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea  into a practical application (Step 2A prong two) or providing significantly more (Step 2B). The claims are thus believed to be ineligible. 
II. Response to prior art Arguments 
   The prior art arguments were considered but moot in view of new grounds of rejection.
Argument II.A (independent Claims 1,8): Remarks 04/01/2021 p.13 last ¶-p.14 ¶1 argues that the prior art does not teach or suggests the newly added limitations of: 
      * “assigning a second rewards balance value to the second user [the user that provided the poll information]” 
      * “increasing the second rewards balance by the pollster rewards amount when the poll information is received from the second user”, and 
      * “enabling the first user to redeem the first rewards balance for a first reward”; 
      * “and enabling the second user to redeem the second rewards balance for a second reward”.
	Examiner notes that Applicant argue in favor of what appears to be a multi-level rewarding scheme where both pollster/ 2nd user / that provided the poll and 1st user that was polled are rewarded. This is similar to affiliate or multi-level marketing since both the affiliate advertiser and the consumer are rewarded. This finding is especially relevant in view of Applicant advertising use of polls at Original Spec. ¶ [0002] last sentence, ¶ [0021] 2nd sentence,   ¶ [0021] last sentence, ¶ [0021], ¶ [0022] last sentence, mid-¶ [0025].  
	With respect to the 103 rejection, Examiner decided not to rely on duplication of st user / customer and 2nd user / pollster. Instead Examiner relies on Kim; Peter H.I. US 20080077478 A1.
Kim teaches or suggests:  
       * “assigning a second rewards balance value to the second user [pollster / the user that provided the poll information] 
      * increasing the second rewards balance by the pollster rewards amount when the poll information is received from the second user”
	(Kim mid-¶ [0070] 4th-8th sentences: The poll is designed to appeal to and elicit answers from potential buyers of a particular product or service (potential qualified leads). Once a user responds to a poll by submitting a response, the user becomes a qualified lead. For enabling generation of this qualified lead, the Marketer will pay a fee for each lead generated. Affiliates who received and displayed the poll question that generated the lead will receive a portion of that fee. in an example where the cost of lead is $1.00, paid by the Marketer an Affiliate could earn $0.25 every time it generates such a lead by exposing each of its Web site viewers to a poll and having each viewer answer that poll.
	Kim mid-¶ [0071] 4th-5th sentences noting other example where Affiliate that first generated the qualified lead by displaying the poll will also receive a portion of that fee (a residual referral fee).  For example, where the cost of delivering an ad to a qualified lead is $0.50, the Affiliate Web site receiving and displaying the ad may receive $0.25, and the Affiliate Web site that first generated the lead by displaying the poll may receive $0.10)
	Examiner also decided to rely on: Vel; Sakthi A. US 20130197983 A1 hereinafter Vel as teaching or suggesting the last two limitations: 
      * “enabling the first user to redeem the first rewards balance for a first reward”; 
      * “enabling the second user to redeem the second rewards balance for a second reward” (Vel ¶ [0047] the system creates a unique URL that codes in deal ID 714 and the referrer A. When his friend (buyerB) who is interested in deal 910 buys deal 914 a voucher is emailed to Buyer B and the system records that referrer A has referral bonus available due to B buying the deal. When Buyer B redeems the voucher for goods /services 916, the system credits the referral sales bonus to Referrer A. Now Buyer B chooses to refer one or more of his friends, he becomes the second link in the chain.  Let us denote Buyer B as referrer B for the next set of referrals. When a Buyer redeems a voucher for 
 	Vel ¶ [0048] Now this deal ID has two referrers, A and B. Let us say, B has referred 
C. C is interested in the deal 910, buys it 914 and redeems the voucher for goods / services 916. Now the referral sales bonus is split between A and B. In one embodiment, the bonus may be equally split between A and B. In another embodiment, one can envision that the bonus may be split in several possible ways with A or B getting a larger percentage.  It is quite obvious that the bonus can be split in more ways than one.  Now buyer C may refer one or more of his friends 918 (say for example D) and the cycle continues.  In the next level, friend D may be interested in the deal simply for the purpose of passing it on and earning a referral bonus.  It is not necessary for D to buy the 
product for the chain to continue.  Since D does not buy the product, there is no referral sales bonus at this juncture.  Now if D refers E and E purchases and redeems, all four referrers A, B C and D split the bonus.  For the purposes of illustration, the referral bonuses earned by A, B C and D for the three purchases of this deal are shown below:
Vel ¶ [0049] Referral Sales Bonus for a purchase--$60	      Purchase by B: Referred by A-A gets referral bonus of $60 			   
                 Purchase by C: Referred by A and B-A and B get referral bonus of $30 each 
	      No purchase by D: Referred by A,B and C-A,B and C get referral bonus of $0 
                Purchase by E: Referred by A, B, C and D--A, B, C and D get a referral bonus of $15 each. Whenever a referred person does not continue the referral chain, the referral process is completed. In addition to the referral sales bonus, an additional reward that is envisioned is a reduction in the purchase price of the deal for each additional referral. This induces the referrer to spread the offer in the hope that this reduces his own purchase price even when none of the others in his network buy the offer. In one embodiment, a deal is set up so that every additional referral in the referral network reduces the purchase price by 10%. For example, `A` originally gets the deal at a 
Argument II.B: (dependent Claims 7,14) Remarks 04/01/2021 p.14 ¶2 argues that the prior art does not teach the newly amended “maximum number of votes on a poll”. 
	Examiner fully considered Applicant argument and notes that neither the claims nor the Specification do explicitly define the “maximum number of votes on a poll”, aside from explaining that the “maximum” is a term used in limiting the poll. So, Examiner interprets term “maximum” as understood by one of ordinary skills in the art as a limiting threshold, or predetermined number in light of Appellant’s Disclosure. Thus, Examiner asserts that the prior art of Nixon; David US 20170352050 A1 hereinafter Nixon as noted For example, if there are ten (10) eligible members of a meeting who are able to cast a vote with a voting threshold of at least 70%, at least seven (7) of the ten (10) eligible members will need to vote in favour.”
          Remarks 04/01/2021p.14 last ¶ to p.15 ¶1 further argue impermissible hindsight in the combination of the prior art. Examiner fully considered said argument and submits that in addition of combination [MPEP 2143 A] as contested above, Examiner also relied on modification rationale [MPEP 2143 G] which does not appear to be contested. 
	In any event each of Baudisch, Kopikare, and Nixon as criticized by Applicant at 
Remarks 04/01/2021 p.14 last ¶-p.15 ¶1 teach similar surveying or polling field of endeavor as the claimed invention. The fact that applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art [here use in either or both social and work setting to provide opinion or feedback] cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Alternatively, Such versatility of polling actions as taught by each and all of Baudisch, Kopikare, and Nixon as criticized by Applicant at Remarks 04/01/2021 p.14 last ¶-p.15 ¶1 could be viewed as evidence for said references as being reasonably pertinent to the versatility problem raised by Applicant at Original Specification ¶ [0002] in light of MPEP 2141.01.01(a) I. The lack of hindsight is further rebutted by the predictability of such modification or combination as evidenced by the broad level of skill of one of ordinary skills in the art as taught by Baudisch at ¶[0073] 2nd sentence, Kopikare ¶ [0156] 1st sentence, Nixon ¶ [0164]. 
      Finally, Examiner submits arguendo that even in presence of hindsight, it has been recognized, as question of law, any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made [as scrutinized above], and does not include knowledge gleaned only from the applicant's disclosure [as also demonstrated above], such a reconstruction is proper (In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971)). 
     Thus, Examiner submits that there is a preponderance of evidence for the modification or combination of the above references not to be construed as hindsight reasoning. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 13, 14, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) ¶1, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8 are independent and have each been amended to recite, among others:
     * “assigning a second rewards balance value to the second user”; “[…]”
     * “increasing the second rewards balance by the pollster rewards amount when the poll information is received from the second user”; “[…]”
    * “enabling the second user to redeem the second rewards balance for a second reward”
	Original Specification however merely recites at ¶ [0016] last 4 sentences the [polled] “user's rewards balance 320 and enables the” [polled] “user to access a rewards store where the user may exchange a rewards balance for goods and services”.  
	Original Specification does not appear to provide clear, deliberate and sufficient support to demonstrate that Applicant had support for the newly added matter of:  
     * “assigning a second rewards balance value to the second user”; “[…]”
     * “increasing the second rewards balance by the pollster rewards amount when the poll information is received from the second user”; “[…]”
    * “enabling the second user to redeem the second rewards balance for a second reward”
Claims 2-4, 6, 7, 21-25 are dependent and rejected upon rejected parent Claim 1.
Claims 9, 10, 13, 14, 26 are dependent and rejected upon rejected parent Claim 8. 
	The Applicant is reminded that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious.” Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565.
Clarification and/or correction is/are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 8-10, 13, 14, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 8 is independent and has been amended to recite, among others:
  * “receiving, via the communications network, a request[[s]] from a a poll[[s]]”;
  * “[…]”
  * “organizing the poll information to create a poll[[s]]” (emphasis added);
	-> rendering said claim vague and indefinite because now it is unclear if: 
“a poll” as now amended at the subsequent “organizing” limitation relates back to
“a poll” as now amended at the antecedent “receiving” limitation.

Claim 8 is recommended to be further amended to recite, as an example only:
  *“receiving, via the communications network, a request from a pollster to conduct a poll”;
  * “[…]”
  * “organizing the poll information to create [[]]” the “poll”;
Claims 9, 10, 13, 14, 26 are dependent and rejected upon rejected parent Claim 8.
---------------------------------------------------------------------------------------------------------------------
Claims 7, 14 are dependent and have each been amended to recite, among others:
	“receiving, via the communications network, a request from the second user to limit the poll by a length of time, a maximum number of votes, and one or more demographic categories of voters; 
	determining if the length of time has been exceeded; determining if the maximum number of votes has been met; 
	determining if the personal information of the first user matches the one or more demographic categories of voters; and
	presenting, via the communications network, the poll to the first user only if the length of time has not been exceeded, the number of votes has not been met, and the personal information of the first user matches the one or more demographic categories of voters” (bolded emphasis added)
	-> rendering said claims vague and indefinite because it is unclear if 
    * “the number of votes has not been met” as subsequently recited, relates back to 
    *  “the maximum number of votes has been met” as antecedently recited.
---------------------------------------------------------------------------------------------------------------------
Claim 26 is dependent and still recites: “The non-transitory electronically readable medium of claim 8, wherein each of the polls…” in plural form. However, 
Claim 8 is its parent independent claim and was amended to recite “poll” in singular form. 

Claim 26 is thus rendered vague and indefinite because there is insufficient antecedent basis for “each of the polls…” in plural form.
Claim 26 is recommended to be amended, as an example only, to recite among others:
“The non-transitory electronically readable medium of claim 8, wherein the poll[[…”
Clarification and /or correction is/are required.

















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-10, 13, 14, 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or set forth an abstract exception, except where strikethrough: “:
	- “receiving,  and one or more negative interests”; 
	- “receiving,  “second user” / “to conduct a poll”;
	- “receiving, ”; 
	  - “organizing the poll information to create a poll”;
             - “generating one or more subject matter ; 
	 - “determining, whether any of the one or more subject matter ”; 
	- “presenting, st user only if the subject matter st user” (independent Claim 1) 
	- “assigning a pollster rewards amount to the poll”; 
	- “assigning a voter rewards amount to the poll”; 
	- “assigning a first rewards balance value to the first user”; 
	- “assigning a second rewards balance value to the second user”; 
	- “2receiving, ” / “voter”; 
	- “increasing the first rewards balance by the voter rewards amount”; 
	- “increasing the second rewards balance by the pollster rewards amount / when the poll information is received from the second user”; 
enabling the first user / voter to redeem the first rewards balance for a first reward”; “and” 
	- “enabling the second user / pollster to redeem the second rewards balance for a second reward”
(independent Claims 1, 8)
and similarly
	- “presenting, (independent Claim 8)  
	- “assigning a premium membership level to the voter / first user”; “and” 
	- “restricting access by the pollsters to the voter's / first user’s/personal information”
(dependent Claims 2, 9)
	- “receiving, 
	- “determining if the third party advertisement corresponds to the subject matter ; 
	 “and” 
	- “presenting,  
(dependent Claims 3, 10)
       - “presenting, the response of the first user to the poll” 
(dependent Claim 4)
      - “presenting, st user” 
(dependent Claim 6, 13)
      - “receiving, maximum number of votes, and one or more demographic categories of voters”;
     - “determining, if the length of time has been exceeded”    
     - “determining, if the maximum number of votes has been met”;  
determining, if the personal information of the voter matches the one or more demographic categories of voters”;
      - “18presenting, the poll / and the follow-up questions/ to the voter / 1st user / only if the length of time has not been exceeded for the poll, the number of votes has not been met for the poll, and the personal information of the voter / 1st user matches the one or more demographic categories of voters for the poll”;                
(dependent Claims 7, 22, 14, 24)
	- “receiving from the second user, 
	- “presenting, 
(dependent Claims 21)
	- “receiving from the second user, 
	- “presenting, the response of the first user to the poll”
(dependent Claim 23)
	- “wherein the poll / each of the polls comprises a plurality of images”
(dependent Claims 25, 26)
Examiner explains that, as recited, described or set forth above, the claims fall within the abstract grouping of Certain Methods of Organizing Human Activities including: 
		= managing personal behavior, relationships or interactions between people 
(here preponderantly recited as “voting”, “poll[ing]” etc. throughout Claims 1-4,6-10,13,14 as well as rule-based or conditional or contingent “voting” organizing based on “length of time”, “maximum number of votes”, “demographic categories” at dependent Claims 7, 14, 22, 24 in light of guidance issued by USPTO at MPEP 2106.04(a)(2) II corroborating the “October 2019 Update: Subject Matter Eligibility” p.6 iii. 3
interest” and “follow up” “poll[ing]”) advertising or sales activities (here “membership level assign[ed] to the first user / voter”, “3rd party advertisement at dependent Claims 2, 3, 9, 10); or behaviors including using advertising as an exchange or currency (at dependent Claims 3,10), relevant here to the conditional or contingency “benefit, reward”  recited at dependent Claims 3, 4, 10; 
		= business relations and ensuing commercial interactions etc. recited here at independent Claims 1, 8, dependent Claims 2, 9, dependent Claim 6, 13 etc.,
		= fundamental economic principles or practices [amended here at independent Claims 1, 8 as: “assigning a pollster rewards amount to the poll”; “assigning a voter rewards amount to the poll”; “assigning a first rewards balance value to the first user”; “assigning a second rewards balance value to the second user”; “increasing the first rewards balance by the voter rewards amount”; “increasing the second rewards balance by the pollster rewards amount / when the poll information is received from the second user”; “enabling the first user / voter to redeem the first rewards balance for a first reward”; “and” “enabling the second user / pollster to redeem the second rewards balance for a second reward”].
	Thus, per Step 2A prong one the claims recite or set forth the abstract exception.
This judicial exception is not integrated into a practical application because  
per Step 2A prong two, the individual or combination of the additional, computer-based elements [as initially strikethrough above] is/are found to merely apply the already recited abstract idea. Specifically, per MPEP 2106.05(f)(2) the additional element of “processor” “configured to implement method for conducting polling” represents mere use of computer in its ordinary capacity to perform economic or other tasks such as to receive, store, transmit data as well as to monitor audit log data (as recited above) and tailor information by use of software (as recited above). The same can be said about its “instructions”  which as “configured to implement”, do merely apply, the already identified abstract business “method for conducting polling” recited in preamble of independent Claims 1, 8 and expanded throughout the body of Claims 1-14. Similarly per MPEP 2106.05(f)(2), the claimed expression of “via a communications network” for “receiving information, request” and “presenting” additional info such as: “poll, 3rd party advertisement, benefit, follow-up question” throughout Claims 1,3,4,6-8, 10, 13, 14, 21-26 represent mere forms of applying network”.
       Also, per MPEP 2106.05(f)(2), use of “tags” as additional elements to associate the abstract “subject matter” to equally abstract “affirmative / negative” interests of voter / first user”; “for each of the plurality of polls / the poll” at Claims 1, 3, 8, 10, can also be viewed as forms of accessing user-specific information through pointers to retrieve information.
       Further still, per MPEP 2106.05(f)(2), the use of expression “via the communications network” to “present” information, could be viewed as examples of requiring use of software to tailor information and/or generating second [or updated, follow-up, ad] menu [information] from first [or initial] menu [information] as claimed by “present poll to 1st user only if subject matter tag corresponds to interest(s) of 1st user” at independent Claim 1 “resent, poll to voter only if subject matter tag(s) corresponds to 16affirmative interest(s) of voter and none of subject matter tag(s) corresponds to negative interest(s) of the voter” at independent Claim 8; “present poll(s) to the voter” at dependent Claim 10 “present, 3rd party advertisement to voter only if 3rd party advertisement corresponds to subject matter tag for the at least one of the plurality of polls / the poll” at dependent Claims 3, 10; “present a benefit to the voter according to voter's response to the poll(s)” - dependent Claims 4, “present follow-up question to voter / 1st user” at dependent Claim 6, 13; “18present poll(s) to voter only if length of time has not been exceeded, number of votes has not been met for the poll, and the personal info of the voter matches the demographic categorie(s) of voters for the poll” at dependent Claims 7, 14. 
	With respect to “poll comprises image / a plurality of images” at Claims 1,8,25, 26, Examiner again relies on MPEP 2106.05(f)(2) citing in “TLI Communications”, where the Court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. The court then turned to the additional elements of performing these functions including receiving, compressing and transmitting those images, extracts classification information from the received data, and stores the digital images based on the extracted information. Such computer implemented functions of the additional computer-based elements did not save the claims from ineligibility. Based on MPEP 2106.05(f)(2) reliance, Examiner finds that the individual or combination of additional, computer-based elements of “processor instructions”, “network”, “tags” above, 
- Additionally or alternatively -
	This judicial exception is not integrated into a practical application because  
per Step 2A prong two, the individual or combination of the additional, computer-based elements [as initially strikethrough above] is/are also found, per MPEP 2106.05(h), to generally link use of the judicial exception to a particular technological environment or field of use, such as: 
	* specifying that the abstract idea is to be implemented using a communication medium (here “communications network”) and/or requiring the abstract idea be performed using computer (here “processor”) that receives and sends information over a network (here “via communications network”); 
	*  identifying (here via “tags” at Claims 1, 3, 8, 10) participants in the abstract process (here “1st user” / “voters” and “2nd user” / “pollsters” throughout the claims) and
	* limiting abstract collecting and analysis of information to displaying certain results of the collection & analysis (here conditionally “if”-narrowed at Claims 1,3,4,7,8,10,14,
“poll / each of the polls comprises image / a plurality of images” at Claims 1, 8, 25, 26). 
Based on reliance of MPEP 2106.05(h), Examiner finds that the combination of additional, computer-based elements of “processor”, “network”, “tags” as identified above, perform computer functions that do not integrate the abstract idea into a practical application. 
Applicant himself argues at Remarks 04/01/2021 p.11 last ¶ - p.12 ¶1 that the claims that the subject matter tag is used in the context of polling.
- Additionally or alternatively -
	This judicial exception is not integrated into a practical application because  
per Step 2A prong two, the individual or combination of the additional, computer-based elements [as initially strikethrough above] is / are found, per MPEP 2106.05(g), to merely execute extra solution activities such as: limiting information [here “image(s)”, “subject matter”] to a “tag” as well as presenting offers [here “poll, 3rd party ad, benefit, follow-up question” at Claims 1, 3, 4, 6-8, 10, 13, 14, 21-26] to customers [here “voter / 1st user”] and gathering statistics [here positive & negative interests at independent Claims 1, 8] generated based on testing how potential customers responded to the offers [here “whether subject matter tag(s) corresponds to affirmative / negative interests of voter / first user” at independent Claims 1, 8], with the statistics further used for optimized price (here analogously recited as “benefit”, “rewards balance” at dependent Claims 4)  
--------------------------------------------------------------------------------------------------------------------
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself by reliance on MPEP 2106.05(f), (h) as options for evidence. 
	Also assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, as perhaps necessitated by MPEP 2106.05(g), Examiner would further point to MPEP 2106.05(d), demonstrating that receiving and transmitting data over a network, including utilizing an intermediary computer to forward information (here “via communications network” for “receiving information, request” and “presenting” additional information such as: “poll, 3rd party advertisement, benefit, follow-up question” as Claims 1, 3, 4, 6-8, 10, 13, 14, 21-26), remains well-understood, routine and conventional. 
	Also per MPEP 2106.05(d), Examiner submits that storing and retrieving information in memory [here “to store instructions that, when executed by a processor, are configured to implement a method for conducting polling, the method” at preamble of independent Claims 1, 8], and recording customer order / electronic recordkeeping [here via use of “tags” at Claims 1,3,8,10], gathering statistics [here “positive & negative interests” at Claims 1, 8] and presenting offers [here “poll, 3rd party advertisement, benefit, follow-up question” at Claims 1, 3, 4, 6-8, 10, 13, 14, 21-26] as well as arranging a hierarchy of groups, sorting information4 are well-understood, routine, or conventional.
	Also, per MPEP 2106.05(d), Examiner submits that requiring a consumer to view an advertisement [as conditional or contingency benefits recited at dependent Claims 3, restricting access by the second user to the first user's personal information” at dependent Claims 2, 9] also remain well-understood, routine and conventional. 
	Examiner would also point as evidence to Applicant’s own Original Specification
	- Original Spec ¶ [0014] reciting at a high level of generality: “Distributed communication network 104 may comprise, for example, a local area network(s), wide area network(s), the Internet, or a combination thereof. Operator terminal(s) 100 and user device(s) 106 may comprise, for example, desktop computers, mobile telephones, tablets, and other electronics capable of running interactive application software”
	- Original Spec mid-¶ [0017] reciting at high level of generality: “In step 408, the pollster is prompted to optionally enter one or more subject matter tags to accompany the poll. Tags assist the application to sort polls by subject matter and facilitate searches by voters to identify polls that are relevant to their interests” then at Id. ¶ [0018]: Voters will be presented with the options: "Little or No Preference" and "Strong Preference." Window 506 displays subject matter tags to be associated with the poll. Subject matter tags may have been entered by the pollster during creation of the poll or may be generated by the application via, for example, text and pattern recognition software. In the example shown, the poll is 7 associated with tags labeled "Fashion" and "Dress." The pollster may edit or delete the subject matter tags as desired. 
	- Original Spec ¶ [0013] broadly reciting: None of the terms used herein, including "server," "network," "terminal," "device," "application," "software," and "poll" are meant to limit the application of the principles disclosed herein
	- Original Spec mid-¶ [0017] disclosing at a high level of generality: “Tags assist the application to sort polls by subject matter and facilitate searches by voters to identify polls that are relevant to their interests”.
	- Original Spec mid-¶ [0018] exemplifying at a high level of generality: “Window 506 displays subject matter tags to be associated with the poll”.
	- Original Spec ¶ [0027]:  It will be apparent to those of skill in the art that numerous changes may be made in such details without departing from the spirit of the principles disclosed herein. To further corroborate conventionality of “tags” 
	Examiner also points to:
	- tag metadata, wikipedia, archives org, June 1st, 2018 incorporated herein;
	- US 20090037257 A1 ¶ [0032] 2nd sentence: “According to another example embodiment illustrated in FIG. 8, like Influencers, advertisers may describe their offer using a tagging cloud.  Each offer is unique and thus, each offer has its own tag cloud.  The primary source for offer tags is the Advertiser.  Additionally, common product types may have a generic set of tags and Website.com may suggest related tags.  These tags may be aggregated into the Advertiser Offer Tag Cloud”.
	- US 20060282328 A1 ¶ [0107]: “Using common cross-indexing (cross-referencing) techniques between tagging table 126 and publication table 124, system 100 provides lists (hierarchy orderings) of related tags per authored work 29 or topic area”.
	- US 20160358206 A1 ¶ [0089] “At operation 806, an indication that associates the user with the user segment is generated.  For example, the analytics tool 102 generates the indication based on the analysis.  The indication includes the common 
identifier (e.g., a tag) of the user segment”
	- US 20120143675 A1 ¶ [0007] “A known survey recruitment method supplements ("tags") advertisements downloaded from ad servers such that the downloaded advertisements include executable instructions for launching a pop-up survey participation invitation via a browser if cookies associated with the browser indicate the browser previously executed an advertisement corresponding to an ad campaign relating 
to a survey of current interest”.
	- US 20110153390 A1 ¶ [0123] last sentence: “The details of the underlying calculations used to tag data 40 and develop profile 12 will be known to those skilled in the art of demographic profiling”.
	- US 20130198125 A1  ¶ [0025] 1st sentence: Tags are well known from Blumenau, U.S.  Pat.  No. 6,108,637, which is hereby incorporated by reference in its entirety.
	-  US 20080077478 A1 ¶ [0042] 3rd sentence: One of ordinary skill in the art would appreciate that several methods can be used to tag the user.
	- US 20130073358 A1 ¶ [0040] “middleware may be provided to allow generic, real-time, geo-aware tasks including: popularity ranking of content, social filtering of content, channel/tag popularity ranking, local (channel-based) content expert discovery, folksonomy tagging of content, distance ranking of content, collaborative filtering of content, time-relevancy of content, advertisement and auctioning of content (including second price ad auctioning), prediction market arbitrage of content to forecast future events, live polling of content popularity, coverage-limited tagging of content, feeds of new content views, feeds of new content ratings, syndication of rating to social media platforms, third party single sign-on authentication, and/or real-time notifications of content updates”.	
	- US 20090106080 A1 ¶ [0002] “Most conventional social networking services have algorithms to implement the concept of inference from the tag by examining the clustering of particular tags and, hence, finding relationship between one another.  An important element in most of these services is the concept of a person's community, which means providing a way to rank query results based on the person's social network, which includes direct associates and more distant associates separated by degrees.  Most of these conventional social networking services provide aggregate news feeds of places, filtered by tags, that a person's social network finds interesting.  Many conventional social networking services also provide ways to attach comments and/or ratings to items indexed by the tags”.
	- US 8495081 B2: “FIG. 2 illustrates a conventional embodiment in which a user (web client 10) may send a request specifying for example a certain tag (e.g., New York) and another tag (e.g., cheap hotels) to the taxonomy manager 20, which in turn processes the centralized taxonomy for these tags and forwards respective responses to all of the web server systems 12, namely 12A, 12B, 12C and 12D.  Each of the systems 12 will respond to this forwarded request with, for example, a ranked list of hits from each of the respective server systems”.
	- US 20130138486 A1 ¶ [0151] The machine-readable tags themselves may be created by manufacturers and placed on various items and advertisements.  The tags may encode information according to a known standard so that any computing device compatible with the standard may access the information represented by the tags.
	- US 20130122474 A1 mid-¶ [0056] In general, the non-quantitative item determined to be acceptable (and/or its associated interval scale values) can be organized and/or categorized as would be appreciated by one of skill in the art (e.g., using tags or other metadata, indexing, etc.).
US 20060242178 A1 ¶ [0034]: “As part of the relatedness computation, the statistics engine may employ a statistical clustering analysis known in the art to determine the statistical proximity between metadata (e.g., tags), and to group the metadata and associated media objects according to corresponding cluster”.
	- US 20160224999 A1 ¶ [0082] Conventionally, the meta tag 232 is placed near the top of the HTML in the web page as part of the heading.
	- US 20130006750 A1 mid-¶ [0055] The purchase of coupons in each rally (each coupon created by or referenced by a specific customer site) is traceable within the system by identifying locations, GUIs, cookies, tags, addresses, and other tracking mechanisms well understood within the on-line industry.
- US 8549436 B1 column 3 lines 47-49 “tags embedded in the website HTML code or may be generated by some other means as known in the art”.
- US 20160171486 A1 mid-¶ [0539]: “tags may be deployed or embedded by one or more tag output devices of various suitable types, as referred to and more particularly 
described below and as known to those of ordinary skill in the art,
- US 20130335427 A1 ¶ [0088] 2nd sentence: Along with content 502, information regarding advertisement may be embedded into the content 502 in the form of ad tags, which may be in a form well known to the person skilled in the art
- US 20090100154 A1 mid-¶ [0082]: “With a tag determined and insertion point known, the tag or tags are automatically embedded into the web page at a step 918”
- US 20050257139 A1 ¶ [0068] 2nd sentence: “Conventionally, a smart tag comprises a data structure which is embedded in a document (e.g., document 534) and which is associated with certain content (e.g., one or more words) of the document”.
	- US 20050193062 A1 ¶ [0019] 1st sentence:  this conventional art uses a stationary anchor tag embedded in  an HTML file as a reference mark to perform pointer display control and Web  browser scroll control;
- US 20140072223 A1 ¶ [0042] 2nd sentence: “encoded data (e.g., the media content codified at 320) can be added to or otherwise incorporated/embedded within an EXIF tag of the image, such as in a manner known to those of ordinary skill in the art”;
- US 20140047413 A1 ¶ [0034] last sentence: “Tags such […] can embed generic objects 125 in the web page”.
US 20060294466 A1 ¶ [0005] last sentence: “Conventional markup processors are preconfigured to parse and interpret attribute tags embedded in markup”.
- US 20130036355 A1 ¶ [0069] 1st sentence: “generic HTML provided to the user”
- US 20120287116 A1 ¶ [0024] 1st sentence: “As known to those skilled in the art, […] tag embeds an  image in a HTML web page”
- US 20120284632 A1 ¶ [0042]: “conventional browsers can process […] tag […]”
- US 20120254729 A1 ¶ [0064] 1st sentence: “An iframe frame, also known as a floating frame tag, can be used to embed one HTML file into another HTML file for display”
- US 20100082808 A1 ¶ [0036] 3rd sentence: “A generic pixel tag 520 is embedded in the advertisement content 512”.  
- US 20090106362 A1 ¶ [0016] last sentence: “to attach a tag or identifier to a digital media file broadly covers any known or future-developed technique for embedding or associating a tag or identifier into or with digital media file”.
- US 20060107236 A1 ¶ [0005] last sentence and
- US 20080046541 A1 ¶ [0006] last sentence: “Regardless of the tuype of browser conventional markup processors are preconfigured to parse and interpret attribute tags embedded in markup”.
- US 20040230660 A1 ¶ [0057] 3rd sentence: “There is something known as a processing instruction tag which allows information specific to an application to be embedded in an XML document”
- US 5941949 A, US 5961586 A, US 6370552 B1, US 6157944 A & US 20070171921 A1 ¶ [0747], ¶ [0754]- ¶ [0755], ¶ [0757], ¶ [0759], ¶ [0760] disclosing “generic embedded window tag”
- US 20060235998 A1 ¶ [0005] last sentence and US 20060101336 A1 ¶ [0005] last sentence and US 20060089965 A1 ¶ [0005] last sentence, US 20040205671 A1
 ¶ [0004]: “all conventional markup processors are preconfigured to parse and interpret attribute tags embedded in markup”.
- US 20030069975 A1 ¶ [0063]: “something known as a processing instruction tag which allows information specific to an application to be embedded in an XML document”.
- US 20040205671 A1 ¶ [0078] 2nd sentence: “The links are embedded as symbols, sometimes referred to as anchor tags or a-tags, in a markup language such as the well-known hypertext markup  language (HTML)”.
- US 20040034831 A1 ¶ [0034]: “includes representations of the conventional HTML elements contained in the web page, as well as tags embedded therein”.
- US 20040015567 A1 ¶ [0021] 2nd sentence: “For HTML devices, the service provider could aggregate some well known markup tags and modify links embedded in”
- US 20030084120 A1 ¶ [0012] 3rd sentence: “generic Web application activities, thereby creating a corresponding customized command tag that is capable of being embedded within a Web page”.
- US 20020049781 A1 mid- ¶ [0025]: “Invisible attributes may be any type of well-known embedded code such as a meta-tag”.
- US 20020010715 A1 ¶ [0088] 3rd sentence: “conventional markup languages may embed tags to specify spans, frames, paragraphs, ordered lists, unordered lists, headings, tables, table rows, objects, and the like, for organizing content”.
	- US 20010034846 A1 ¶ [0023] 2nd sentence: “A registration data tag is embedded into the software in several locations using several known methods”
- US 6230173 B1 column 38 lines 19-21: “markup languages which are well known in on-line networks identify portions of documents by embedded tags”.
- US 8768764 B1 column 7 lines 12-17: “the get code component permits a viewer to embed the portable incentive application on any website that supports OBJECT\EMBED tags, as are known in the art”.
- US 6268852 B1 column 22 lines 60-62: “As is known, within the HTML language, the object ID is normally embedded within the object tag”.
Claims 1-4, 6-10, 13, 14, 21-26 although directed to statutory categories (“non-transitory medium”) they still recite, describe or set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 




Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,6,8,13,21,23, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over:  * Baudisch et al, US 20090150203 A1 hereinafter Baudisch in view of
          * Kopikare; Milind US 20190318370 A1 hereinafter Kopikare, in further view of 
          * Glore, JR.; E. Byron US 20100088170 A1 hereinafter Glore, in further view of
          * Kim; Peter H.I. US 20080077478 A1 hereinafter Kim and in further view of 
          * Vel; Sakthi A. US 20130197983 A1 hereinafter Vel. As per,
Claims 1, 8 
Baudisch teaches: “non-transitory electronically readable medium configured to store instructions that, when executed by a processor, are configured to implement a method for conducting polling, the method comprising” (Baudisch ¶ [0060]- ¶ [0065], ¶ [0035] last sentence noting the polling is implemented on a departmental basis (e.g., clothing department(s), cosmetics department, hair salon, etc. or other departments or environments where a contributor desires independent feedback);
	
	- “receiving, via a communications network, personal information from a voter / first user / comprising one or more affirmative interests” (Baudisch ¶ [0005] 5th sentence: the viewers can cast a vote for one of images by selecting the desired image (clicking image). Baudisch ¶ [0040] 1st sentence: noting receiving “yes” votes such as at Fig.9 element 908 for purple shirt with majority of 76%. Baudisch ¶ [0029] 2nd sentence noting other example where the received personal info comprises viewers knowledgeable about a certain aspect. Baudisch ¶ [0041] 2nd sentence “likes”) “and one or more negative interests” (Baudisch ¶ [0040] 1st sentence: noting receiving “no” votes resulting at Fig. 9 element 908, in green shirt having only a minority of 24% compared to majority of 76% for purple shirt. Baudisch ¶ [0041] 2nd sentence “dislikes” Baudisch ¶ [0005] last sentence: noting a different example where the viewer is not voting or ignoring voting at ¶ [0050]. Baudisch ¶ [0052] 2nd noting a different example where the viewer provides explanation of why the 
	
	- “receiving, via the communications network, a request from / a second user / a pollster to conduct a poll”  
	(Baudisch ¶ [0022] 2nd - 3rd sentences: it is to be understood that the disclosed architecture can accommodate content submitted by the contributor for viewer feedback of any kind (e.g., objects, artwork, poems, vocal style etc.) in many different media formats (e.g images etc.). system 100 can include a presentation component 102 for receiving and presenting a subset of media 104 (denoted M1, M2,…, MS) from a set of media 106 (denoted M, M1, M2,…, MN) of a contributor (or user) for voting by other viewers
	   Baudisch ¶ [0035] last sentence noting the polling is implemented on a departmental basis (e.g., clothing department(s), cosmetics department, hair salon, etc. or other departments or environments where a contributor desires independent feedback)  
	
	- “receiving, via the communications network, poll information from the pollster” / “the second user, the poll information comprising at least one image” 
	(Baudisch ¶ [0035] last sentence noting the polling is implemented on a departmental basis (e.g., clothing department(s), cosmetics department, hair salon, etc. or other departments or environments where a contributor desires independent feedback
	Baudisch ¶ [0022] ≈ 5th sentence: the contributor can upload photographic images that depict cosmetic such as different hair color, hair style, different makeup, and/or difference instances of clothing or other apparel, for example
	 Baudisch ¶ [0046] Fig. 6 illustrates a method of processing contributor image pairs for fashion feedback. At 600, a pair of images is received from a contributor, each pair of images depicting a different look related to a fashion aspect. Similarly see 
            Baudisch ¶ [0047] 2nd - 3rd sentences: At 700, a pair of images is received from a contributor, each pair of images depicting a different look of a related fashion aspect. In other words, both images are related to change in hair color, one image black hair and the other showing blue hair. Similar Baudisch Fig.8 step 800 & ¶ [0049] 2nd sentence)
	
	- “organizing the poll information to create a poll” (Baudisch ¶ [0026] 1st-2nd sentences: subset of media 104 are selected and presented as pair of images, each 

    PNG
    media_image1.png
    1134
    678
    media_image1.png
    Greyscale
of Baudisch
	- “generating, one or more subject matter  (Baudisch ¶ [0029] 2nd sentence: contributor limit to only viewers knowledgeable about a certain aspect which contributor wants feedback); 
	- “2receiving, via the communications network, a response to the poll from the first user”; (Baudisch Fig.5,502: receive votes from viewers as part of the feedback process);
Baudisch does not explicitly recite as claimed:
	- “generating, one or more subject matter tags according to the content of the poll”
	- “determining, whether any of the one or more subject matter tags corresponds to one or more of the affirmative interests of the voter / first user”
	- “presenting, via the communications network, the poll to the first user only if the subject matter tag corresponds to one or more of the interests of the first user” (Claim 1) / “presenting, via the communications network, the poll to the voter only if one or more of the subject matter tags corresponds to one or more of the 16affirmative interests of the voter and none of the one or more subject matter tags corresponds to one or more of the negative interests of the voter” (independent Claim 8)  
	- “assigning a pollster rewards amount to the poll; 
	- “assigning a voter rewards amount to the poll”; 
	- “assigning a first rewards balance value to the first user”; 
	- “assigning a second rewards balance value to the second user; 
	- “increasing the first rewards balance by the voter rewards amount”; 
	- “increasing the second rewards balance by the pollster rewards amount when the poll information is received from the second user”; 
	- “enabling the first user to redeem the first rewards balance for a first reward; and 
	- “enabling the second user to redeem the second rewards balance for a second reward”.
* However *
Kopikare in analogous art of providing, surveys, pools or feedback teaches or suggests: 
	- “generating, one or more subject matter tags according to the content of the poll”
	      (Kopikare ¶ [0072] 3rd sentence:  survey system 102 select a question that is tagged with a specific interest. Kopikare ¶ [0109] 3rd sentence: Because the administrator created the question using a programming language with tags/values for identifying and storing the social networking information, the survey system 102 can automatically populate the question 520 with the appropriate information);
	
	- “determining, whether any of the one or more subject matter tags corresponds to one or more of the affirmative interests of the voter / first user”(Kopikare ¶ [0072] 3rd 
                 Kopikare ¶ [0111] 3rd sentence: survey system 102 use language processing techniques [on the identified tags at ¶ [0070] 2nd sentence, [0109] 3rd sentence] to analyze and score the text input to determine whether the feedback is positive or negative. For example at Kopikare ¶ [0111] 2nd sentence it is determined that the feedback is positive);          
	
	- “presenting, via the communications network, the poll to the first user only if the subject matter tag corresponds to one or more of the interests of the first user” (Claim 1) / “presenting, via the communications network, the poll to the voter only if one or more of the subject matter tags corresponds to one or more of the 16affirmative interests of the voter and none of the one or more subject matter tags corresponds to one or more of the negative interests of the voter” (independent Claim 8)  
	 (Kopikare ¶ [0088] 3rd sentence:  Using tags to identify the various characteristics can allow the survey system 102 to quickly identify and reuse the characteristics across one or more questions, determining whether to exclude or include one or more questions.
	  Kopikare ¶ [0119] 3rd sentence: second new question 614 is a follow-up question to first new question 612 that requests detailed information about the respondent's likely future purchase habits. For example at Fig.5E & ¶ [0111] 2nd sentence: If feedback is positive, survey system 102 determine that feedback [i.e. answer to subsequent question “Give feedback”] is eligible to post. Yet, when at ¶ [0124] 2nd-3rd sentences: respondent has provided feedback that survey system 102 determines is not positive (i.e. negative), the survey system 102 can determine that the feedback does not meet the criteria that makes the feedback eligible for posting to the respondent's social networking account.
Also see MPEP 2111.04II on patentable weight or limiting effect of contingent limitation).
 	
	It would have been obvious to one skilled in the art before the effective filling date of the claimed invention, to modify Baudisch’s ”mediums”  to include “generating, for each of the plurality of polls, one or more subject matter tags according to the content of the poll”,  “determining, for each of the plurality of polls, whether any of the one or more subject matter tags corresponds to one or more of the affirmative interests of the voter / first user”, “determining, for each of the plurality of polls, whether any of the one or more subject matter tags corresponds to one or more of the negative interests of the voter”, “and presenting, via the communications network, the poll to the first user only if the subject matter tag corresponds to one or more of the interests of the first user” (Claim 1) / “for each of the plurality of polls, presenting, via the ommunications network, the poll to the voter only if one or more of the subject matter tags corresponds to one or more of the 16affirmative interests of the voter and none of the one or more subject matter tags corresponds to one or more of the negative interests of the voter” (independent Claim 8)  
in view of Kopikare in order to mitigate misleading data (Kopikare ¶ [0005], ¶ [0031]  & MEP 2143 G) and increase flexibility that would avoid increased needs for processing and networking resources of survey administration devices and/or respondent devices (Kopikare ¶ [0004], with further details at ¶ [0027], ¶ [0070]- ¶ [0072], ¶ [0088], ¶ [0093]- ¶ [0094], ¶ [0109], ¶ [0144] & MPEP 2143 G).  For example Kopikare would provide to 
Baudisch advanced, machine-learning or other intelligent survey customization processes to conveniently and effectively customize surveys for future respondents of the survey or for future electronic surveys (Kopikare ¶ [0047], ¶ [0073], ¶ [p0075], ¶ [0121], ¶ [0122] & MPEP 2143 G). As another benefit, once  Kopikare would recognize a specific type of data, it would apply the corresponding tag for use in automatically populating a response to a question (e.g., question 410) and conveniently storing data type for later use (Kopikare ¶ [0088] 4th  sentence & MPEP 2143 G). Further because the administrator created the question using programming language with tags/values for identifying and storing the social networking information, the survey system 102 provided by Kopikare would further be able to automatically populate question 520 with appropriate information (Kopikare ¶ [0109] 3rd sentence & MPEP 2143 G). Further still, as another benefit the survey system 102 provided by Kopikare would use machine-learning models or other automatic prediction methods to intelligently improve a survey for each respondent based on previous response data (Kopikare ¶ [0121] last sentence & MPEP 2143 G). As another, yet equally important benefit, the survey system 102 provided by Kopikare would be able to create new question portions and/or answer portions automatically based on the available social networking information for a respondent (Kopikare ¶ [0123] last sentence). As it can be seen there is a preponderance of evidence of why modifying Baudisch with Kopikare would be beneficial and highly predictable. Such predictability is Baudisch ¶ [0073] 2nd sentence and by Kopikare ¶ [0156] 1st sentence.
 	Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor that organizes, provides, and analyzes,  surveys, pools, votes, feedback, ratings, reviews etc. In such combination each element would have merely performed same organizing and analytical functions as it did separately, be it without explicit recitation of tags as per Baudisch, or with explicit recitation of “tags” as per Kopikare. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced in the mappings and findings above of Baudisch in view of Kopikare, the results of the combination would have fitted together, like pieces of a puzzle, in a complementary and predictable manner (MPEP 2143 A).
* Furthermore *
Glore in analogous art of querying commercial behavior teaches or suggests:
	- “assigning a voter rewards amount to the poll”; 
	- “assigning a first rewards balance value to the first user”; 
	 (Glore Fig.6 steps 689->686->683->680->640->645 and mid-¶ [0096] ≈ 5th sentence: awarding members incentives 612 i.e. cash, points, discount coupons etc. 612 for participation in surveys 689)
	- “increasing the first rewards balance by the voter rewards amount”;
	  (Glore Fig.6 step 640 accumulate cash, point, discounts, other participation rewards. Also Glore mid-¶ [0096] at about 6th sentence: If cash balance amounts are accumulated or incremented, the ad management system may send a check, at member's request or automatically, to the member once the cash balance is of sufficient amount to warrant a check to be mailed to member by ad management system).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Baudisch / Kopikare “non-transitory medium” to further include “assigning a voter rewards amount to the poll”; “assigning a first rewards balance value to the first user”; “increasing the first rewards balance by the voter rewards amount”; in further view of Glore to better assess the effectiveness of coupons, advertisements, and other promotional contents 120 by analyzing member participation Glore would advantageously allow the sponsor of capturing real-time information from participants of the focus group without waiting for the full analytical results from the ad management system (Glore mid¶ [0098] & MPEP 2143 F and/or G). Glore would also provide other benefits to the advertisers by implementation of browser plug-in ad saving resulting in higher advertising click through rates by web page visitors, increased optimization and higher return-on-investment, convenience allowing advertising partners to connect with users, and provide additional product/brand information and where to purchase products/brands and services in addition to allowing users can elect to share private information about likes and dislikes of ads and products with advertisers  (Glore ¶ [0040] - ¶ [0044). Other benefits conferred by Glore’s browser plug-in ad saving would include the ability to save ads, time shift clicking on ads, time savings etc. (Glore ¶ [0045]-¶ [0048] & MPEP 2143 G and/or F). 
	Alternatively, the claimed invention can also be viewed as a mere combination of old commercial elements in a similar field of endeavor pertaining to querying and rewarding commercial behavior. In such combination each element merely would have performed the same market segmentation and rewarding function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Baudisch / Kopikare in further view of Glore, the results of the combination would have fitted together, like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A). 
* Moreover *
Kim in analogous art of surveying further teaches or suggests: 
       - “assigning a pollster rewards amount to the poll; 
      - “assigning a second rewards balance value to the second user / pollster [the user that provided the poll information]” 
      - “increasing the second rewards balance by the pollster rewards amount when the poll information is received from the second user”
th-8th sentences: The poll is designed to appeal to and elicit answers from potential buyers of a particular product or service (i.e. potential qualified leads). Once a user responds to a poll by submitting a response, the user becomes a "qualified lead". For enabling the generation of this qualified lead, the Marketer will pay a fee for each lead generated. Affiliates who received and displayed the poll question that generated the lead will receive a portion of that fee. Therefore, in an example where the cost of a lead is $1.00, paid by the Marketer, an Affiliate could earn $0.25 every time it generates such a lead by exposing each of its Web site viewers to a poll and having each viewer answer that poll.
	Kim mid-¶ [0071] 4th-5th sentences noting other example where Affiliate that first generated the qualified lead by displaying the poll will also receive a portion of that fee (a residual referral fee).  For example, where the cost of delivering an ad to a qualified lead is $0.50, the Affiliate Web site receiving and displaying the ad may receive $0.25, and the Affiliate Web site that first generated the lead by displaying the poll may receive $0.10)

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Baudisch / Kopikare / Glore “non-transitory medium” to further include “assigning a pollster rewards amount to the poll”;  “assigning a second rewards balance value to the second user”, “increasing the second rewards balance by the pollster rewards amount when the poll information is received from the second user” in further view of Kim in order to provide a fair and more equitable distribution of awards (Kim ¶ [0070] - ¶ [0071] & MPEP 2143 G and/or F), while, at the same time provide a centralized system to manage the polling activities for Web publishers, prevent duplication of user responses, collect useful data on users' declared preferences, and to create the infrastructure to make polling effective and profitable for both Web publishers and marketers (Kim ¶ [0007] last sentence & MPEP 2143 G and/or F). The predictability of such combination is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Kim at ¶ [0074] and by extension of polling to advertising as indicated by Applicant at Spec. ¶ [0002] last sentence. 
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar surveying field of endeavor. In such combination each element Baudisch / Kopikare / Glore in further view of Kim, the results of the combination would have fitted together in a complementary and predictable manner (MPEP 2143 A).

Vel in analogous remuneration upon surveyed advertised functions teaches or suggests
      - “enabling the first user to redeem the first rewards balance for a first reward and”; 
      - “enabling the second user to redeem the second rewards balance for a second reward”
	(Vel ¶ [0047] the system creates a unique URL that codes in deal ID 714 and the referrer A. When his friend (buyerB) who is interested in deal 910 buys deal 914 a voucher is emailed to Buyer B and the system records that referrer A has referral bonus available due to B buying the deal. When Buyer B redeems the voucher for goods /services 916, the system credits the referral sales bonus to Referrer A. Now Buyer B chooses to refer one or more of his friends, he becomes the second link in the chain.  Let us denote Buyer B as referrer B for the next set of referrals. When a Buyer redeems a voucher for goods/services 916, the Seller can update 305 this transaction to the system through one of several means to mark the voucher as used including the following: access his account online or calling a phone number connected to the system through a IVR and entering the voucher.  Is some instances, the buyer may present his voucher on a smartphone and the seller may simply click a button labeled "Mark as Used" to update the system and be eligible to be paid for completing the sale and redemption of goods/services. 
 	Vel ¶ [0048] Now this deal ID has two referrers, A and B. Let us say, B has referred 
C. C is interested in the deal 910, buys it 914 and redeems the voucher for goods / services 916. Now the referral sales bonus is split between A and B. In one embodiment, the bonus may be equally split between A and B. In another embodiment, one can envision that the bonus may be split in several possible ways with A or B getting a larger percentage.  It is quite obvious that the bonus can be split in more ways than one.  Now buyer C may refer one or more of his friends 918 (say for example D) and the cycle continues.  In the next level, friend D may be interested in the deal simply for the purpose 
product for the chain to continue.  Since D does not buy the product, there is no referral sales bonus at this juncture.  Now if D refers E and E purchases and redeems, all four referrers A, B C and D split the bonus.  For the purposes of illustration, the referral bonuses earned by A, B C and D for the three purchases of this deal are shown below:
Vel ¶ [0049] Referral Sales Bonus for a purchase--$60	      Purchase by B: Referred by A-A gets referral bonus of $60 			   
                 Purchase by C: Referred by A and B-A and B get referral bonus of $30 each 
	      No purchase by D: Referred by A,B and C-A,B and C get referral bonus of $0 
                Purchase by E: Referred by A, B, C and D--A, B, C and D get a referral bonus of $15 each. Whenever a referred person does not continue the referral chain, the referral process is completed. In addition to the referral sales bonus, an additional reward that is envisioned is a reduction in the purchase price of the deal for each additional referral. This induces the referrer to spread the offer in the hope that this reduces his own purchase price even when none of the others in his network buy the offer. In one embodiment, a deal is set up so that every additional referral in the referral network reduces the purchase price by 10%. For example, `A` originally gets the deal at a purchase price of $100 with an incentive that his purchase price drops by $5 for every referral that he brings in to view the offer. When A refers B and X, and B and X view the offer, A's purchase price for the deal goes down by $5 for each view to $90. If B refers C, the purchase price for A is reduced by another $5 to $90 and so on. In this scenario, purchase price for B will be $95 ($100-$ for referring C). The purchase price for X and C will be $100, since they have not yet referred anyone for this deal. The seller will set the floor price which is the lowest price that this product will be sold. It is stated that there are at most six degrees of separation between any two humans on earth. In the preferred embodiment, it is envisioned that five links in the chain will be sufficient to connect a buyer anywhere in the world with a seller. It is quite obvious that the algorithm can be carried out for any number of links in the chain with a minimum of 1. In addition to selling goods and services, the system can be used to promote and reward referrers wherever there is a buyer and a seller. Some of the situations include, but not limited to: employment relations where an employer seeks an employee or an employee seeks employment from 

	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Baudisch / Kopikare / Glore / Kim “non-transitory medium” to further include “enabling the first user to redeem the first rewards balance for a first reward and enabling the second user to redeem the second rewards balance for a second reward” in further view of Vel in order to allow sellers to more 
efficiently reach buyers and sell their products/services (Vel ¶ [0001] & MPEP 2143 G and/or F), by more equitably distributing the benefits throughout the chain (Vel ¶ [0006] last sentence, ¶ [0007] & MPEP 2143 G and/or F), while at the same time reduce the purchase price of the product/service to a referrer as the number of referrers in his/network increases (Vel ¶ [0009] & MPEP 2143 G and/or F). The predictability of such combination is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Vel at ¶ [0055] and by extension of polling to advertising as indicated by Applicant at Original Specification ¶ [0002] last sentence. 
	Alternatively the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor dealing with remuneration upon surveyed advertised functions. In such combination each element merely would have performed the same organizational, surveying, analytical and remuneration functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Baudisch / Kopikare / Glore / Kim in further view of Vel, the results of the combination would have fitted together, like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).
Claim 4 
Baudisch / Kopikare / Glore / Kim / Vel, teaches all the limitations in claim 1 above. 
Baudisch further teaches or suggests: “wherein the method further comprises”:
	-“presenting, via the communications network, a benefit to the first user / voter according to a response of the voter to the at least one of the plurality of polls” 
         (Baudisch ¶ [0006] 4th sentence: new set of images are quickly presented to viewer to optimize viewer participation by reducing delay in providing feedback to viewer
	Baudisch ¶ [0006] 5th sentence: Other enticements can be provided such as rewards, points, content, discounts, etc., that serve to maintain viewer participation). 

Kopikare also further teaches or suggests: “wherein the method further comprises”:
	- “presenting, via the communications network, a benefit to the first user / voter according to a response of the voter to the at least one of the plurality of polls” 	     	(Kopikare Fig.6F element 620: Thank you so much for your feedback! Please contact this number so we can make it up to you! 1-888-555-5555).
 Rationales to modify/combine Baudisch / Kopikare were presented above.  
 Rationales to modify/combine Baudisch/Kopikare/Glore/Kim/Vel were presented above. 

Claims 6, 13 
Baudisch / Kopikare / Glore / Kim / Vel, teaches all the limitations in claims 1, 8 above. 
Baudisch further teaches or suggests: “wherein the method further comprises”:
          - “presenting, via the communications network, a follow-up question to the voter first user” (Claim 6, 13)
	(Baudisch Fig.5, 512: present new content views in response to receiving votes.
	 Baudisch ¶ [0024] 3rd - 4th sentences: once the viewer votes on the preferred hairstyle, the system 100 automatically replaces the existing subset of media 104 with a new set of media to be voted on. These new media can include a minor content change such as a color of lipstick that complements the previously-selected hairstyle, a set of glasses to be worn with the previously-selected hairstyle, a shirt or top to be worn with the previously-selected hairstyle, and so on.
	Baudisch ¶ [0039] noting another example where as described above, when a viewer votes on a particular set of images having different but related instances of 

Kopikare also further teaches or suggests: “wherein the method further comprises”:
          - “presenting, via the communications network, a follow-up question to the voter first user” (Claim 6, 13)
           (Kopikare ¶ [0061] 4th sentence: survey system 102 can provide questions in separate communications, such as by providing an initial question or set of questions and then providing additional question(s) after the respondent responds to the questions
            Kopikare ¶ [0119] 3rd sentence: 2nd new question 614 is follow-up question to 1st new question 612 that requests detailed about respondent likely future purchase habits). 
 Rationales to modify/combine Baudisch / Kopikare were presented above.  
 Rationales to modify/combine Baudisch/Kopikare/Glore/Kim/Vel were presented above. 
  
Claim 21 
Baudisch / Kopikare / Glore / Kim / Vel, teaches all the limitations in claim 1 above. 
Baudisch teaches or suggests: “wherein the method further comprises”: 
	- “receiving from the second user, via the communications network, a selection of a plurality of participants for the poll”; 
	   (Baudisch ¶ [0029] 2nd sentence: the contributor can limit the viewers to a finite set of viewers, for example, only viewers the contributor deems knowledgeable about a certain aspect of which the contributor wants feedback, only viewers that the contributor knows, only viewers the contributor does not know, only viewers associated with a social network, only viewers associated with a certain demographic attribute (e.g., age group between 19 and 30 years old), and so on. Similarly see Baudisch ¶ [0053]);

Baudisch does not explicitly recite: 
	- “presenting, via the communications network, the poll to the plurality of participants only if the subject matter tag corresponds to one or more of the interests of each of the plurality of participants” as claimed.
Kopikare in analogous art of providing, surveys, pools or feedback teaches or suggests: 
	- “presenting, via the communications network, the poll to the plurality of participants only if the subject matter tag corresponds to one or more of the interests of each of the plurality of participants”
	   (Kopikare ¶ [0072] 3rd sentence: the survey system 102 can select a question that is tagged with a specific interest.
	    Kopikare ¶ [0118] last two sentences: Fig.6B illustrates that the survey system 102 added a first new question 612 to the survey based on one or more characteristics of the respondent. To illustrate, the survey system 102 can determine that the respondent has previously purchased products from "Acme Corp.," and adds the first new question 612 to determine more specific information about the respondent's purchase habits).
	   Kopikare ¶ [0119] 3rd sentence: second new question 614 is a follow-up question to first new question 612 that requests detailed information about the respondent's likely future purchase habits. For example at Fig.5E & ¶ [0111] 2nd sentence: If feedback is positive, survey system 102 determine that feedback [i.e answer to subsequent question “Give feedback”] is eligible to post. Yet when at ¶ [0124] 2nd-3rd sentences: respondent has provided feedback that survey system 102 determines is not positive (i.e. negative), the survey system 102 can determine that the feedback does not meet the criteria that makes the feedback eligible for posting to the respondent's social networking account
 Rationales to modify/combine Baudisch / Kopikare were presented above.  
 Rationales to modify/combine Baudisch/Kopikare/Glore/Kim/Vel were presented above. 
	 
Claim 23 
Baudisch / Kopikare / Glore / Kim / Vel, teaches all the limitations in claim 1 above. 
Baudisch further teaches or suggests: “wherein the method further comprises”: 
	- “receiving from the second user, via the communications network, secondary poll information comprising one or more follow-up questions”; 
	- “presenting, via the communications network, the one or more follow-up questions to the first user after receiving the response of the first user to the poll”
	Baudisch Fig.9 above from initial hair color poll to follow-up shirt poll.
	Baudisch Fig.5, 512: presenting new content views in response to receiving votes.
	Baudisch ¶ [0024] 3rd-4th sentences: once the viewer votes on preferred hairstyle, the system 100 automatically replacing the existing subset of media 104 with a new set of media to be voted on. These new media can include a minor content change such as 
	 
Kopikare also further teaches or suggests: “wherein the method further comprises”: 
	- “receiving from the second user, via the communications network, secondary poll information comprising one or more follow-up questions”
	   (Kopikare ¶ [0061] 4th sentence: survey system 102 can provide questions in separate communications, such as by providing an initial question or set of questions and then providing additional question(s) after the respondent responds to the questions
	    Kopikare ¶ [0119] 3rd sentence: second new question 614 is a follow-up question to first new question 612 that requests detailed information about the respondent's likely future purchase habits); 
	- “presenting, via the communications network, the one or more follow-up questions to the first user after receiving the response of the first user to the poll”
	(Kopikare ¶ [0119] & Fig.6C presenting follow up question at 614: How likely are you to purchase products from Acme Corp. within the next week? After the initial question at Fig. 6B, 612: How often do you buy products from acme Corp?).  
 Rationales to modify/combine Baudisch / Kopikare were presented above.  
 Rationales to modify/combine Baudisch/Kopikare/Glore/Kim/Vel were presented above. 
	 
Claims 25, 26
Baudisch / Kopikare / Glore / Kim / Vel, teaches all the limitations in claims 1, 8 above. 
Baudisch in analogous art of surveying or polling further teaches or suggests: 
	- “wherein the poll / each of the polls comprises a plurality of images”.  
	(Baudisch ¶ [0050] & Fig. 9 element 902 noting first poll of which hair color looks better, comprises voting on one of two images 902: HAIR COLOR1 and HAIR COLOR2
	 Baudisch ¶ [0054] & Fig.9 element 906 noting the second poll of which shirt looks better  comprises voting o two images 906: SHIRT 1 and SHIRT 2).

Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over: 
* Baudisch / Kopikare / Glore / Kim / Vel as applied to claims 1, 8 above in further view of
* Matthews US 20180184168 A1 hereinafter Matthews. As per,
Claims 2, 9
Baudisch / Kopikare / Glore / Kim / Vel teaches all the limitations in claims 1, 8 above. 

Baudisch goes as far as reciting at ¶ [0002] 1st sentence: commercial enterprises have realized the potential in reaching millions of potential customers to conduct anonymous surveys to obtain demographics and other desired information in order to determine the type of advertising to present on websites, and so on.

Baudisch / Kopikare / Glore / Kim / Vel does not go as far as explicitly reciting “method further comprises”: 
	- “assigning a premium membership level to the voter / first user” “and” 
	- “restricting access by the pollsters to the voter's / first user’s personal information”

Matthews however in analogous art of conducting survey or market research teaches or suggests: “wherein the method further comprises”: 
	- “assigning a premium membership level to the voter / first user”
	   (Matthews ¶ [0062] last sentence: ideal shopper for a set of high-end skis would be a person who has enough money to purchase the skis, enough experience to benefit from high end skis, and who has preference that indicates that the user actually skis, and perhaps that user skis at a very high level and could thus benefit from the high-end skis.
	Matthews ¶ [0032] 1st sentence: determine maximum matching score for user corresponding to the optimal promotion offer attainable by that user); “and” 
	- “restricting access by the pollsters to the voter's / first user’s personal information”
	   (Matthews ¶ [0093] noting firewalling or restricting Amy’s profile data, without the possibility of exchanging it for a promotion offer or electronic currency. Matthews ¶ [0021] last sentence: deny City Athletics access to Amy’s address in New York City).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Baudisch / Kopikare / Glore / Kim / Vel “mediums” to assigning a premium membership level to the voter / first user” “and” “restricting access by the pollsters to the voter's / first user’s personal information” in further view of Matthews in order to conveniently incentivize the use the option to customize the right level of his or her personal information while at the same time providing the means for maintaining confidential of at least part of the customized data (Matthews ¶ [0021], ¶ [0093] & MPEP 2143 G or F). The predictability of such combination is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Matthews at ¶ [0210] 2nd sentence. 
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar conducting survey or market research field of endeavor. In such combination each element merely would have performed the same function segmenting, polling, and limiting polling function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Baudisch / Kopikare / Glore / Kim / Vel in further view of Matthews, the results of the combination, would have fitted together like prices of a puzzle in a complementary and predictable manner (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over: 
 * Baudisch / Kopikare / Glore / Kim / Vel as applied to claims 1,8 above in further view of
  * Roundtree et al, US 20130144711 A1 hereinafter Roundtree. As per,
Claims 3, 10 
Baudisch / Kopikare / Glore / Kim / Vel teaches all the limitations in claims 1, 8 above. 
Baudisch ¶ [0036] 2nd sentence goes as far as enticing viewers with third-party offerings, inter-departmental discount offerings.
- However -
Baudisch / Kopikare / Glore / Kim / Vel as a combination does not explicitly recite: “further comprises”:
	- “receiving, via the communications network, a third party advertisement”;
 	- “determining if the third party advertisement corresponds to the subject matter tag for the poll”; “and” 
	- “presenting, via the communications network, the third party advertisement to the first user / voter only if the third party advertisement corresponds to the subject matter tag for the poll” as claimed.
- Nevertheless-
Roundtree in analogous art of surveying teaches or suggests: “further comprises”:
	- “receiving, via the communications network, a third party advertisement”
	(Roundtree ¶ [0089] last sentence: third party advertising companies and/or the audience engine 220 may deliver the ads to the personas);
 	
	- “determining if the third party advertisement corresponds to the subject matter tag for the poll”;	
	(Roundtree ¶ [0074] 1st - 2nd sentences: an ad/offer/content that a persona may be interested in receiving may be matched with the persona based on said persona vector. Typically an ad comes with tags such as coffee, sale, spa, dancing lessons etc.
	 Roundtree ¶ [0087] As shown in Fig.10, a selected persona defines one or more demographic characteristics 180 (i.e. like Thai food) that may be of interest to advertisers in selecting a target audience to receive their ads. In example shown, persona "Jammin Out" has a +6 value for the tag that reflects an affinity for Thai restaurants. Advertisers looking for potential customers of Thai food, Thai restaurants, etc. may search for personas having a high number for this tag to select a target audience for their ads.	Roundtree ¶ [0088] In addition, Fig.10 illustrates a taxonomy expanding the user's interest tags. For example, the user has rated Thai Restaurants a +6. As such, the user would probably be interested in prepared foods in general as well as Thai foods and perhaps even travel to Thailand. These relationships can be from user survey information. The new tags and associated values can be assimilated into the persona. This expansion of tags provides the user the opportunity to see additional topics, brands, times, locations and other related information. In addition, a user may give feedback on the tag's desirability and associated value.
	Roundtree ¶ [0089] 1st-7th sentences: Fig.11 shows further detail of a system for matching tag values for a number of personas with an advertiser's needs for a target audience. In the embodiment shown, a user 200 defines a number of personas 206, 210, 212 each having different tag values that represent different characteristics such as nd sentence. Also see MPEP 2111.04II on patentable weight or limiting effect of contingent limitation); 
	
	- “presenting, via the communications network, the third party advertisement to the first user / voter only if the third party advertisement corresponds to the subject matter tag for the poll”
	(Roundtree ¶ [0089] 8th - 9th sentences: Once personas have been identified, ads 256 are supplied from advertising companies 260 to the audience engine 220 that in turn forwards the ads to addresses or identifiers associated with identified personas. Alternatively, third party advertising companies may deliver the ads to the personas).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Baudisch / Kopikare / Glore / Kim / Vel “mediums” to further include “receiving, via the communications network, a third party advertisement”; “determining if the third party advertisement corresponds to the subject matter tag for the poll”; “and”  “presenting, via the communications network, the third party advertisement to the first user / voter only if the third party advertisement corresponds to the subject matter tag for the at least one of the plurality of polls / the poll” in further view of Roundtree in order to improve user affinity to efficiently determine user characteristics from content while leveraging the user's preexisting information before content presentation on a small mobile device screen among other computing devices (Roundtree ¶ [0214] 1st -2nd sentences & MPEP 2143 G, F). Moreover, Roundtree would also make the processing more efficient due to his enhanced gathering of information. Further still Roundtree would also  solve  the problem of the user being overwhelmed with irrelevant Roundtree by better and more accurately targeting of user ads and search results (Roundtree ¶ [0019] & MPEP 2143 G, F). The predictability of such modification is further attested by the broad level of skills of one of ordinary skills in the art as further articulated by Roundtree at mid-¶ [0070] ≈ 7th sentence. 
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar polling or surveying field of endeavor. In such combination each element would have merely performed the same targeting function as it did separately, with questions as per Baudisch / Kopikare / Glore / Kim / Vel, and further with explicit and deliberate recitation of advertisements as per Roundtree. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Baudisch / Kopikare / Glore / Kim / Vel in further view of Roundtree, the results of the combination would have fitted together, like pices of a puzzle, in a complementary and predictable manner (MPEP 2143 A).

---------------------------------------------------------------------------------------------------------------------
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
* Baudisch/ Kopikare / Glore / Kim / Vel as applied to claims 1,8 above in further view of
* Nixon; David US 20170352050 A1 hereinafter Nixon. As per, 
Claims 7, 14 
Baudisch / Kopikare / Glore / Kim / Vel teaches all the limitations in claims 1, 8 above. 
Baudisch further teaches or suggests: “wherein the method further comprises”: 
      - “receiving, via the communications network, requests from the pollsters / second user to limit the polls by”: 
	* “a length of time”
        (Baudisch provides many examples as follows.
         Baudisch ¶ [0026] last sentence: The store subsystem 312 can further allow the contributor 304 to set the time for disabling voting given that the contributor may desire a voting decision be relatively immediately, in a few hours before leaving the store, or within the next few days, in which case the contributor can come back and choose the desire 
          Baudisch ¶ [0030]: A scheduling component 208 allows the contributor to schedule when the media are to be presented to the viewers and how long the media should be presented.  For example, if the contributor is in a hurry, the time for viewing and response can be limited to a predetermined duration of time (e.g., thirty minutes), or based on an ending time (e.g., only votes accepted up to 6 PM), or a combination of start time and duration e.g., beginning at 3 PM for a duration of three hours.
	Baudisch ¶ [0031] scheduling component 208 can accommodate entry of timing information in many different ways. For example, scheduling parameters can be provided for a given set of media such as 30 minutes for receiving votes for hair color, and 2 hours for receiving votes for media related to the type of shirt to be worn with the hair color.
        Baudisch ¶ [0036] 3rd sentence: allow contributor 304 to set time for disabling voting given that the contributor may desire a voting decision be relatively immediately, in a few hours before leaving the store, or within the next few days, in which case the contributor can come back and choose the desire apparel, cosmetics, hair style.
          Baudisch ¶ [0049] 3rd- 5th sentences: At 802, the pair of images is scheduled for viewer feedback based on time information. For example, time information include a start time and end time (e.g. 30 sec) in which a viewer vote or ratings must be received to continue in feedback process. The start of next time period for next pair of images can be triggered based on the viewer placing a vote or a rating for a previous pair of images. 
	Baudisch ¶ [0052] 3rd sentence: A voting timer can be provided as a motivation to receive the viewer vote within a predetermined time period e.g., thirty seconds), 

	* ”a  number of votes”,
   	(Baudisch ¶ [0049] 4th sentence …a viewer vote or ratings must be received to continue in feedback process. Baudisch ¶ [0050] 5th-6th sentence: limiting to a majority of the votes i.e. 8 vs. 12); “and” 
	
	* “one or more demographic categories of voters” 
   	 (Baudisch ¶ [0029] 2nd sentence: contributor can limit viewers to a finite set of viewers, for example, only viewers the contributor deems knowledgeable about a certain aspect of which contributor wants feedback, only viewers that contributor knows, only 
- While -
	Baudisch goes as far at ¶ [0030] as teaching a scheduling component 208 allows the contributor to schedule when the media are to be presented to the viewers and how long the media should be presented. For example, if the contributor is in a hurry, the time for viewing and response can be limited to a predetermined duration of time (e.g., 30 minutes), or based on an ending time (e.g., only votes accepted up to 6 PM), or a combination of start time and duration (e.g., beginning at 3 PM for a duration of 3 hours).
¶ [0031] The scheduling component 208 can accommodate the entry of timing information in many different ways. For example, scheduling parameters can be provided for a given set of media such as thirty minutes for receiving votes for hair color, and two hours for receiving votes for media related to the type of shirt to be worn with the hair color.
¶ [0026] last sentence: store subsystem 312 can further allow contributor 304 to set the time for disabling voting given that contributor may desire a voting decision be relatively immediately, in a few hours before leaving the store, or within the next few days, in which case contributor can come back and choose the desire apparel, cosmetics, hair style, etc.
	Baudisch goes as far at  ¶ [0049] last sentence to recite that the start of next time period for next pair of images can be triggered based on viewer placing a vote or a rating for a previous pair of images.
	Baudisch ¶ [0050] discloses another different example where contributor plans to have dinner with friends at 8 PM, but cannot decide whether to wear a shirt or a turtleneck sweater. At 7:30 PM, contributor snaps two pictures, one with shirt and one with sweater, and uploads the images to a website for viewer voting (or rating). The contributor then checks back at 7:45 PM and is presented with voting information indicating that a majority of the voters (e.g. 8 vs 12) think that the contributor looks better in the shirt for dinner with friends. Thus, the contributor can choose to wear the shirt [before the 8 PM deadline]).
	Baudisch ¶ [0052] last sentence: A voting timer can be provided as a motivation to receive the viewer vote within a predetermined time period (e.g., thirty seconds).
 	  Baudisch does not explicitly recite 
    - “determining, for each of the plurality of polls, if the length of time has been exceeded”      
Baudisch also clearly does not explicitly recite: 
     - “determining, if the maximum number of votes has been met”;  
     - “determining, if the personal information of the first user / voter matches the one or more demographic categories of voters”; “and”
       - “18presenting, via the communications network, the poll to the first user / voter only if the length of time has not been exceeded for the poll, the number of votes has not been met for the poll, and the personal information of the first user / voter matches the one or more demographic categories of voters for the poll”. 
- However-
	Kopikare in analogous art of providing surveys teaches or suggests:
     - “determining, if the personal information of the first user / voter matches the one or more demographic categories of voters”;
	(Kopikare ¶ [0071] 3rd-5th sentences: Survey system 102 can identify previous respondents of the survey within the friend list and/or within a similar demographic as the respondent. Once survey system 102 has identified friends and/or other respondents, the survey system can identify common characteristics among the respondent and friends/ other respondents. In one or more embodiments, identifying the common characteristics also involves analyzing social networking information associated with the friends or other respondents to determine common interests, likes, etc. Kopikare ¶ [0072] 4th sentence: 
Additionally, survey system 102 can select a question that is tagged with a characteristic that the respondent shares with a friend or previous respondent, as determined by the survey system 102. Kopikare ¶ [0074] 3rd sentence: survey system 102 can determine a characteristic of respondent or a friend or other respondent with a common characteristic as the respondent. Kopikare ¶ [0116] 2nd sentence: When survey system 102 retrieves the user profile 602 and friend/demographic characteristics 604, the survey system 102 determines whether the user profile 602 includes information that provides response data for any of the default questions in the base survey 600);
	- “18presenting, via the communications network, the poll to the first user / voter 
st sentence: survey system 102 may add either the first new question 612 and/or the second new question 614 based on information about the respondent's friends or other respondents within a similar demographic). 
    Rationales to modify/combine Baudisch / Kopikare are above and reincorporated.
    Rationales to modify/combine Baudisch/ Kopikare / Glore / Kim / Vel are above. 
- Furthermore -
Baudisch/ Kopikare / Glore / Kim / Vel as a combination still does not explicitly recite 
     - “determining, for each of the plurality of polls, if the length of time has been exceeded”      
    - “determining, for each of the plurality of polls, if the number of votes has been met”;  
    - “18presenting, via the communications network, one of the plurality of polls to the first user / voter only if the length of time has not been exceeded for the poll, the number of votes has not been met for the poll, and the personal information of the first user / voter matches the one or more demographic categories of voters for the poll” 
- Nevertheless-
Nixon in analogous art of polling to teaches or suggest: 
    - “determining, for each of the plurality of polls, if the length of time has been exceeded”      
         (Nixon mid-¶ [0108] at about 6th sentence: imposing a time limit on a meeting for voting, such that if no vote is received from an eligible member of the meeting in a predetermined period of time, the eligible member will be removed from the list)
       - “determining if the maximum number of votes has been met”;
	   (Nixon mid-¶ [0108] at about 5th sentence: For example, if there are 10 eligible members of a meeting who are able to cast a vote with a voting threshold of at least 70%, at least 7 of the ten 10 eligible members will need to vote in favor) 
       - “presenting, via the communications network, the poll and the one or more follow-up questions to the first user only if the length of time has not been exceeded, the number of votes has not been met…”
	   (Nixon ¶ [0108] When a user casts a vote 605, the system can perform a check to determine whether or not the person casting the vote made any prior comments in the thread 610 or the discussion.  If the user has previously made a comment in the thread or discussion, the vote from the user can be counted to generate a consensus for a 

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Baudisch / Kopikare / Glore / Kim / Vel “non-transitory mediums” to further include “determining, for each of the plurality of polls, if the length of time has been exceeded”,   “determining if the maximum number of votes has been met”; “presenting, via the communications network, the poll and the one or more follow-up questions to the first user only if the length of time has not been exceeded, the number of votes has not been met…” in further view of Nixon to advantageously provide incentives to generate a constructive comment for a discussion. (Nixon ¶ [0024] & MPEP 2143 G). As another benefit Nixon would further allow encrypting for improved secrecy of comment data for meeting participants (Nixon ¶ [0104] & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Nixon at ¶ [0164]. 
Alternatively, the claimed invention can also be viewed as a mere combination of old organizational and analytics elements in a similar surveying or polling field of endeavor. In such combination each element merely would have performed the same organizational and analytics function as it did separately, and one of ordinary skill in the Baudisch / Kopikare / Glore / Kim / Vel in further view of Nixon, the results of the combination, would have fitted together in a complementary and predictable manner (MPEP 2143 A).

---------------------------------------------------------------------------------------------------------------------
Claims 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over:
    * Baudisch/Kopikare/Glore/Kim/Vel as applied to claims 21, 23 above in further view of
    * Nixon; David US 20170352050 A1 hereinafter Nixon. As per, 
Claims 22 and 24
Baudisch / Kopikare / Glore / Kim / Vel teaches all the limitations above. 
Baudisch further teaches or suggests:  “wherein the method further comprises”: 
	- “receiving, via the communications network, a request from the second user to limit the poll by one or more criteria comprising”: 	
	* “a length of time” 
        (Baudisch provides many examples as follows.
         Baudisch ¶ [0026] last sentence: The store subsystem 312 can further allow the contributor 304 to set the time for disabling voting given that the contributor may desire a voting decision be relatively immediately, in a few hours before leaving the store, or within the next few days, in which case the contributor can come back and choose the desire apparel, cosmetics, hair style, etc.
          Baudisch ¶ [0030]: A scheduling component 208 allows the contributor to schedule when the media are to be presented to the viewers and how long the media should be presented.  For example, if the contributor is in a hurry, the time for viewing and response can be limited to a predetermined duration of time (e.g., thirty minutes), or based on an ending time (e.g., only votes accepted up to 6 PM), or a combination of start time and duration e.g., beginning at 3 PM for a duration of three hours.
	Baudisch ¶ [0031] scheduling component 208 can accommodate entry of timing information in many different ways. For example, scheduling parameters can be provided for a given set of media such as 30 minutes for receiving votes for hair color, and 2 hours for receiving votes for media related to the type of shirt to be worn with the hair color.
        Baudisch ¶ [0036] 3rd sentence: allow contributor 304 to set time for disabling voting 
          Baudisch ¶ [0049] 3rd- 5th sentences: At 802, the pair of images is scheduled for viewer feedback based on time information. For example, time information include a start time and end time (e.g. 30 sec) in which a viewer vote or ratings must be received to continue in feedback process. The start of next time period for next pair of images can be triggered based on the viewer placing a vote or a rating for a previous pair of images. 
	Baudisch ¶ [0052] 3rd sentence: A voting timer can be provided as a motivation to receive the viewer vote within a predetermined time period e.g., thirty seconds), 
	* “a number of votes”, 
	   (Baudisch ¶ [0049] 4th sentence …a viewer vote or ratings must be received to continue in feedback process. Baudisch ¶ [0050] 5th-6th sentence: limiting to a majority of the votes i.e. 8 vs. 12); “and”
	* “one or more demographic categories of voters”;
	    (Baudisch ¶ [0029] 2nd sentence: contributor can limit viewers to a finite set of viewers, for example, only viewers the contributor deems knowledgeable about a certain aspect of which contributor wants feedback, only viewers that contributor knows, only viewers contributor does not know, only viewers associated with a social network, only viewers associated with a certain demographic attribute e.g., age group 19-30 years old) 

- While -
	Baudisch goes as far at ¶ [0030] as teaching a scheduling component 208 allows the contributor to schedule when the media are to be presented to the viewers and how long the media should be presented. For example, if the contributor is in a hurry, the time for viewing and response can be limited to a predetermined duration of time (e.g., 30 minutes), or based on an ending time (e.g., only votes accepted up to 6 PM), or a combination of start time and duration (e.g., beginning at 3 PM for a duration of 3 hours).
¶ [0031] The scheduling component 208 can accommodate the entry of timing information in many different ways. For example, scheduling parameters can be provided for a given set of media such as thirty minutes for receiving votes for hair color, and two hours for 
¶ [0026] last sentence: store subsystem 312 can further allow contributor 304 to set the time for disabling voting given that contributor may desire a voting decision be relatively immediately, in a few hours before leaving the store, or within the next few days, in which case contributor can come back and choose the desire apparel, cosmetics, hair style, etc.
	Baudisch goes as far at  ¶ [0049] last sentence to recite that the start of next time period for next pair of images can be triggered based on viewer placing a vote or a rating for a previous pair of images.
	Baudisch ¶ [0050] discloses another different example where contributor plans to have dinner with friends at 8 PM, but cannot decide whether to wear a shirt or a turtleneck sweater. At 7:30 PM, contributor snaps two pictures, one with shirt and one with sweater, and uploads the images to a website for viewer voting (or rating). The contributor then checks back at 7:45 PM and is presented with voting information indicating that a majority of the voters (e.g. 8 vs 12) think that the contributor looks better in the shirt for dinner with friends. Thus, the contributor can choose to wear the shirt [before the 8 PM deadline]).
	Baudisch ¶ [0052] last sentence: A voting timer can be provided as a motivation to receive the viewer vote within a predetermined time period (e.g., thirty seconds).

Baudisch does not explicitly recite:
	- “determining if the length of time has been exceeded” 
Baudisch also clearly does not explicitly recite: 
	- “determining if the number of votes has been met”; 
	- “determining if the personal information of the first user / and each of the plurality of participants / matches the one or more demographic categories of voters” “and”; 
	- “presenting, via the communications network, the poll and the one or more follow-up questions to the first user / and each of the plurality of participants / only if the length of time has not been exceeded, the number of votes has not been met, and the personal information of the first user matches the one or more demographic categories of voters”

- However -
Kopikare in analogous art of providing surveys teaches or suggests:
	- “determining if the personal information of the first user / and each of the plurality of participants / matches the one or more demographic categories of voters”
	   (Kopikare ¶ [0071] 3rd-5th sentences: Survey system 102 can identify previous respondents of the survey within the friend list and/or within a similar demographic as the respondent. Once survey system 102 has identified friends and/or other respondents, the survey system can identify common characteristics among the respondent and friends/ other respondents. In one or more embodiments, identifying the common characteristics also involves analyzing social networking information associated with the friends or other respondents to determine common interests, likes, etc. Kopikare ¶ [0072] 4th sentence: 
Additionally, survey system 102 can select a question that is tagged with a characteristic that the respondent shares with a friend or previous respondent, as determined by the survey system 102. Kopikare ¶ [0074] 3rd sentence: survey system 102 can determine a characteristic of respondent or a friend or other respondent with a common characteristic as the respondent. Kopikare ¶ [0116] 2nd sentence: When survey system 102 retrieves the user profile 602 and friend/demographic characteristics 604, the survey system 102 determines whether the user profile 602 includes information that provides response data for any of the default questions in the base survey 600);
	- “presenting, via the communications network, the poll and the one or more follow-up questions to the first user / and each of the plurality of participants / only if 
	  (Kopikare ¶ [0120] 1st sentence: survey system 102 may add either the first new question 612 and/or the second new question 614 based on information about the respondent's friends or other respondents within a similar demographic).
Rationales to modify/combine Baudisch / Kopikare are above and reincorporated.
Rationales to modify/combine Baudisch / Kopikare / Glore / Kim / Vel are above. 
- Furthermore-
Baudisch / Kopikare / Glore / Kim / Vel as a combination does not explicitly recite: 
	- “determining if the length of time has been exceeded”  	
	- “determining if the number of votes has been met”; “and”; 
	- “presenting, via the communications network, the poll and the one or more follow-up questions to the first user / and each of the plurality of participants / only if the length of time has not been exceeded, the number of votes has not been met…” as claimed.
- Nevertheless-
Nixon in analogous art of surveying or polling, to teaches or suggest:
	- “determining if the length of time has been exceeded”   
          (Nixon mid-¶ [0108] at about 6th sentence: imposing a time limit on a meeting for voting, such that if no vote is received from an eligible member of the meeting in a predetermined period of time, the eligible member will be removed from the list)
	- “determining if the number of votes has been met”;
	   (Nixon mid-¶ [0108] at about 5th sentence: For example, if there are 10 eligible members of a meeting who are able to cast a vote with a voting threshold of at least 70%, at least 7 of the ten 10 eligible members will need to vote in favor) 
	- “presenting, via the communications network, the poll and the one or more follow-up questions to the first user / and each of the plurality of participants / only if the length of time has not been exceeded, the number of votes has not been met…”
	   (Nixon ¶ [0108] When a user casts a vote 605, the system can perform a check to determine whether or not the person casting the vote made any prior comments in the thread 610 or the discussion.  If the user has previously made a comment in the thread or discussion, the vote from the user can be counted to generate a consensus for a summary or closure comment.  The system will determine whether the user has already cast a vote 615, such that the user cannot cast multiple votes. The system may be adapted to compare the number of votes in favour of a comment with a predetermined voting threshold 620.  For example, if there are ten (10) eligible members of a meeting who are able to cast a vote with a voting threshold of at least 70%, at least seven (7) of the ten (10) eligible members will need to vote in favour.  It will be appreciated that a time limit may be imposed on a meeting for voting, such that if no vote is received from an eligible member of the meeting in a predetermined period of time, the eligible member will be removed from the list of eligible members of the meeting. This is to say that if there are ten (10) members of a meeting who are eligible to vote and two (2) members of the meeting have not voted before the time limit, the total number of eligible members will be eight (8) to determine the consensus percentage.  Any predetermined voting threshold 

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Baudisch / Kopikare / Glore / Kim / Vel “non-transitory medium” to further include: “determining if the length of time has been exceeded”, “determining if the number of votes has been met” and “presenting, via the communications network, the poll and the one or more follow-up questions to the first user only if the length of time has not been exceeded, the number of votes has not been met…” in further view of Nixon to advantageously provide incentives to generate a constructive comment for discussion (Nixon ¶ [0024] & MPEP 2143 G) and/or allow encrypting for improved secrecy of comment data for meeting participants (Nixon ¶ [0104] MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Nixon [0164]. 
Alternatively, the claimed invention can also be viewed as a mere combination of old organizational and analytics elements in a similar surveying or polling field of endeavor. In such combination each element merely would have performed the same organizational and analytics function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Baudisch / Kopikare / Glore / Kim / Vel in further view of Nixon, the results of the combination, would have fitted together, like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).









Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	- The dress, wikipedia, archives org April 12th, 2007 teaches a poll on dress coloring i.e. black and blue vs. white and gold with images as argued by Applicant at Remarks 07/27/2020 p.16 ¶2 citing Spec Fig.5. 
	- US 10009309 B2 Fig.8 below teaches a poll with images as argued by Applicant at Remarks 07/27/2020 p.16 ¶2 citing Spec Fig.5 

    PNG
    media_image2.png
    758
    378
    media_image2.png
    Greyscale


	- US 20100306037 A1 Fig. 10 below teaches a poll with images as argued by Applicant at Remarks 07/27/2020 p.16 ¶2 citing Spec Fig.5

    PNG
    media_image3.png
    810
    924
    media_image3.png
    Greyscale

	- US 20130117378 A1 Figs.5A-B, Fig.6 extracted immediately below, teaches a poll with images as argued by Applicant at Remarks 07/27/2020 p.16 ¶2 citing Spec Fig.5 

    PNG
    media_image4.png
    1045
    702
    media_image4.png
    Greyscale

	- FetchRewards, 1 June 2018, archive org accessed April 29 2021

	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	May 1st, 2021  






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 cited at Non-Final Act 02/27/2020 p.7 ¶2, reincorporated herein, and now argued at Remarks 04/01/2021 p.11 last ¶ to p.12 ¶1 to be used in the context of polling
        2 cited at Non-Final Act 02/27/2020 p.7 last ¶-p.8 ¶1 and reincorporated herein
        3 citing among others, and by means of example only, “Voter Verified, Inc. v.Election Systems & Software LLC”,  emphasizing the abstract voting, verifying vote, submitting the vote for tabulation, also .cited at MPEP 2106.05 (a) II.C. Also see MPEP 2111.05 with respect to printed matter limiting effect perhaps relevant here to “poll / each of the polls comprises image / a plurality of images” in light of Original Fig.5 as argued at Remarks 07/27/2020 p.16 ¶2.  
        4 contingently claimed here as “only if the subject matter tag corresponds to interest(s) of 1st user” at independent Claim 1; “if subject matter tag(s) corresponds to 16affirmative interest(s) of the voter and none of  subject matter tag(s) corresponds to negative interest(s) of the voter” at independent Claim 8; “if 3rd party advertisement corresponds to the subject matter tag for each of the plurality of polls / the poll”; “only if 3rd party advertisement corresponds to the subject matter tag for plurality of poll(s) / the poll” at dependent Claims 3, 10, and “if the length of time has been exceeded”, “if the number of votes has been met”;  if the personal information of the voter matches the one or more demographic categories of voters” dependent Claims 7, 14